Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the 1st day of February, 2013, by and between MRV
COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and David Stehlin
(“Executive”).

 

RECITALS:

 

A.                                    The Executive is currently employed by MRV
Communications—Boston Division, Inc., a subsidiary of the Company, pursuant to
an agreement made as of June 1, 2012 (the “Prior Agreement”).

 

B.                                    The Company now desires to employ the
Executive as its Chief Executive Officer and the Executive desires to accept
such employment, upon the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Termination of Prior Agreement.
Effective as of the date hereof, the Prior Agreement is terminated and shall
have no further force or effect. This Agreement supersedes the Prior Agreement
in its entirety.

 

2.                                      Employment. Executive shall be employed
as the Chief Executive Officer of the Company pursuant to this Agreement.

 

2.1                               Duties and Responsibilities. Executive will
have the authority, duties and responsibilities customarily associated with the
position of Chief Executive Officer, consistent with the Company’s by-laws and
applicable law. Executive will have such additional duties and responsibilities
commensurate with his position as the Company’s Board of Directors (the “Board”)
may assign to him from time to time. Executive will report directly to and be
subject to the control and direction of the Board. The Executive will observe
and adhere to all applicable written Company policies and procedures in effect
from time to time, including, without limitation, policies on business ethics
and conduct, and policies on the use of inside information and insider trading.

 

2.2                               Term. Unless sooner terminated pursuant to
Section 4, the term of this Agreement (the “Term”) will begin as of the date set
forth above and will end on December 31, 2013. Thereafter, the Term will
automatically be renewed for successive one-year periods unless either party
provides written notice of non-renewal to the other at least 90 days before the
end of the then-current Term.

 

2.3                               Full Time. Executive shall devote all of his
business time and attention to the performance of his duties and
responsibilities under this Agreement. Executive will not render services to
others for compensation, provided, however, that Executive may engage in
personal, charitable and passive investment activities, so long as such
activities do not conflict or interfere with the performance of his duties and
responsibilities to the Company or otherwise constitute a breach of his
obligations and covenants under this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

3.1                               Base Salary. The Company will pay base salary
(“Base Salary”) to Executive, in accordance with its regular payroll practices
at an initial annual rate of $350,000. The Board and/or the Compensation
Committee of the Board (the “Compensation Committee”) may adjust the Executive’s
Base Salary from time to time.

 

3.2                               Annual Bonus Opportunity. For each fiscal year
of the Company, Executive will have a target bonus opportunity equal to 80% of
his Base Salary. The bonus opportunity for any fiscal year will be based upon
the attainment of performance objectives determined by the Board or the
Compensation Committee. The amount (if any) of the bonus for any fiscal year
will be determined and payable no later than March 31 of the next fiscal year.

 

3.3                               Initial Equity Award. On or about April 1,
2013, the Company will issue to Executive a one-time option to purchase 18,000
shares of Company Common Stock and a one-time restricted stock grant for 6,000
shares, pursuant to the Company’s 2007 Omnibus Incentive Plan, as amended (the
“Equity Plan”).  The exercise price per share under the option will be equal to
the fair market value per share on the option grant date, which is defined in
the Equity Plan as the average of the closing bid and ask quotations per share
of Common Stock in the over-the-counter market for such shares on such date. 
The option will vest as to 6,000 shares on the first anniversary of the date
Executive’s employment commences under this Agreement, and as to the remaining
12,000 in 24 equal monthly increments beginning one month after such first
anniversary date, subject to Executive’s continuing employment through the
applicable vesting date. The restricted stock award will “cliff” vest on the
third anniversary of the Executive’s employment commencement date. Each of said
awards will be subject to the terms of the Equity Plan and the applicable award
agreement.

 

3.4                               Annual Equity Awards. Executive will be
eligible for annual equity awards under the Company’s equity incentive plan at
the discretion of the Board or the Compensation Committee.

 

3.5                               Employee Benefits. Executive will be eligible
to participate in such retirement, welfare and other employee benefit and fringe
benefit plans as may be maintained or provided by the Company from time to time.

 

3.6                               Reimbursement of Business Expenses. It is
anticipated that the Executive may incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement. The Company will promptly
reimburse him for all such expenses that are so incurred upon presentation of
appropriate vouchers or receipts, subject to the Company’s expense reimbursement
policies as in effect from time to time.

 

4.                                      Termination of Employment Before End of
Term.

 

4.1                               Termination by Company for Cause. The Company
may terminate Executive’s employment before the end of the Term for Cause if
Executive: (a) is convicted of or pleads nolo contendre to a felony, (b) commits
fraud or a material act or omission involving dishonesty affecting the assets,
business or reputation of the Company or any of its subsidiaries or affiliates,
(c) willfully fails or refuses to carry out the material responsibilities of his
employment, as reasonably determined by the Board, and the Executive does not
cure the event constituting Cause (if curable) within 20 days of receiving
written notice from the Company, (d) engages in gross negligence, willful
misconduct or a pattern of behavior that has had or is reasonably likely to have
a significant adverse effect on the Company or the ability of Executive to
perform the duties and responsibilities of his employment, or (e) willfully
engages in any act or omission that is in material violation of Company policy,
including, without limitation, Company policy on business ethics and conduct,
and Company policy on the use of inside information and insider trading.

 

2

--------------------------------------------------------------------------------


 

4.2                               Resignation by Executive. Executive may
terminate his employment before the end of the Term, subject to at least 60
days’ prior written notice to the Company. Upon receipt of such notice, the
Company may relieve Executive of some or all of his duties and/or set an earlier
termination date.

 

4.3                               Termination by Company without Cause. The
Company may terminate Executive’s employment without Cause before the end of the
Term, subject to 60 days prior written notice to Executive. Following such
notice, the Company may relieve Executive of some or all of his duties, provided
that Company continues to pay Executive through the end of the notice period.

 

4.4                               Termination Due to Disability or Death. The
Company may terminate Executive’s employment before the end of the Term due to
“Disability” if Executive is unable to substantially perform the essential
duties and responsibilities of his employment for at least 90 consecutive
calendar days or 120 or more calendar days during any calendar day period by
reason of physical or mental incapacity. Executive acknowledges that, if he
incurs a Disability as described in the preceding sentence, he will have become
unable to perform the essential functions of his position and there would be no
reasonable accommodation which would not constitute an undue hardship to the
Company that the Company could make due to the nature of his position. No
minimum notice is required for a termination due to Executive’s Disability. If
Executive dies before the end of the Term, his employment will terminate on the
date of his death.

 

4.5                               Termination by Executive for Good Reason.
Executive may terminate his employment for Good Reason at any time. For this
purpose, the term “Good Reason” means any of the following: (a) a failure by the
Company to pay Executive’s salary, bonus and benefits in accordance with this
Agreement; or (b) in connection with a Change in Control, (1) the failure by the
successor or acquiring company (or parent thereof) to succeed to or assume the
obligations of Company under this Agreement, or (2) a material diminution of the
Executive’s duties and responsibilities, it being understood that, for this
purpose, Executive’s not serving as the chief executive officer of the successor
or acquiring company (or a parent or subsidiary thereof) shall not be deemed to
be a material diminution of his duties and responsibilities. As a condition to
terminating his employment for Good Reason, Executive must specify in writing to
the Company (or the successor or acquiring company) the nature of the act or
omission that Executive deems to constitute Good Reason and provide the Company
(or the successor or acquiring company) 30 days after receipt of such notice to
review and, if required, correct the situation (and thus prevent Executive’s
termination for Good Reason).  Notice of termination for Good Reason must be
provided, if at all, within 30 days after the occurrence of the event or
condition giving rise to such termination.

 

3

--------------------------------------------------------------------------------


 

4.6                               Definition of Change in Control.  For the
purposes hereof, a “Change in Control” will be deemed to have occurred if and
when, after the date of this Agreement,

 

(a)                                 any person, as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), other than (1) the Company, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) any entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (4) any person
who becomes a beneficial owner (as defined below) in connection with a
transaction described in clause (1) of subparagraph (c) below, is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates) representing 50 percent or more of the combined
voting power of the Company’s then outstanding voting securities;

 

(b)                                 there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (1) a merger or consolidation which results in
the directors of the Company immediately prior to such merger or consolidation
continuing to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(c)                                  the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or a majority of the Company’s assets, income or revenue to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

5.                                      Payments and Benefits Upon Termination
of Employment.

 

5.1                               Termination of Employment by Company without
Cause or by Executive for Good Reason. If Executive’s employment is terminated
by Company without Cause pursuant to Section 4.3 or by Executive for Good Reason
pursuant to Section 4.5, then, subject to the provisions hereof, including
Section 6 (relating to the release condition) and Section 16 (relating to
compliance with Section 409A of the Internal Revenue Code), Executive shall
receive the following payments and benefits:

 

4

--------------------------------------------------------------------------------


 

(a)                                 a single cash payment equal to the sum of
(1) the unpaid amount, if any, of Base Salary previously earned by Executive
through the date of his termination, (2) the unpaid amount, if any, of the
annual bonus earned by Executive for the preceding year, and (3) the unpaid
amount of any quarterly performance-based bonuses earned prior to the date of
termination;

 

(b)                                 reimbursement of any previously unreimbursed
business expenses that were previously incurred and are otherwise eligible for
reimbursement under this Agreement;

 

(c)                                  any payments or benefits payable to
Executive or his covered spouse, or a dependent or beneficiary of Executive,
under and in accordance with the provisions of any employee benefit plan,
program or arrangement of the Company;

 

(d)                                 salary continuation payments (determined and
paid as if Executive’s employment had continued) for a period of six (6) months
following such termination of employment at the rate of his annual Base Salary
in effect at the time of such termination of employment; provided, however,
that, if such termination of employment occurs after a Change in Control, the
amount of severance payable to Executive will be an amount equal to the sum of
(1) 12 months of Base Salary in effect at the time of such termination of
employment, plus (2) if the Executive’s termination occurs later than March 31
of the year of termination, a pro rata portion of the Executive’s target bonus
for such year based upon the number of days elapsed from the beginning of the
year to the date of termination which amount will be payable in a lump sum on
the 60th day following the termination of employment;

 

(e)                                  If such termination occurs after a Change
in Control, the Executive shall become fully vested in any unvested Company
equity awards that were assumed or converted into equity awards with respect to
securities of the acquirer or successor company (or a parent thereof) and that
are outstanding at the time his employment terminates; and

 

(f)                                   if the Executive and/or his covered spouse
or dependents elect COBRA continuation coverage as a result of the termination
of Executive’s employment, then the Company will pay or reimburse the Executive
for the payment of the premiums for such coverage for a period of up to 12
months following the termination of Executive’s employment or until the
Executive becomes employed by another employer, whichever occurs first.

 

5.2                               Termination Due to Disability or Death. If
Executive’s employment is terminated pursuant to Section 4.4 by reason of his
death or Disability, then, subject to Section 6, Executive (or, as applicable,
his spouse, covered dependents and/or beneficiaries) shall receive the payments
and benefits the Executive (or, as applicable, his spouse, covered dependents
and/or beneficiaries) would have been entitled to receive pursuant to
Section 5.1(a) — (d) and 5.1(f) if, instead of terminating due to death or
Disability, the Executive’s employment had been terminated by the Company
without Cause on the date of actual termination.

 

5.3                               Termination by Company for Cause or
Resignation by Executive. If Company terminates Executive’s employment for Cause
pursuant to Section 4.1 or if Executive resigns his employment pursuant to
Section 4.2 (other than a resignation for Good Reason pursuant to Section 4.5),
Executive shall be entitled to the payments and benefits described in
Section 5.1(a)(1), (b) and (c), and he shall not be entitled to any further
payments or benefits.

 

5

--------------------------------------------------------------------------------


 

6.                                      Release of Claims; Restoration of
Payments; Section 409A Delayed Payments.

 

6.1                               Release.  Notwithstanding anything to the
contrary contained herein, Executive’s right to receive and retain any and all
separation payments or benefits under Sections 5.1(d) — 5.1(f) (and, by
extension, Section 5.2) shall be conditioned upon receipt by the Company, within
60 days following the termination of his employment, of a release substantially
in the form of Exhibit A annexed hereto, which is no longer subject to
revocation. If the Executive fails to timely satisfy the foregoing release
condition, then the Executive will not be entitled to receive or retain any of
such separation payments and benefits.

 

6.2                               Restoration of Payments. Executive’s right to
receive any separation payments and benefits pursuant to this Agreement shall be
subject to his compliance with the restrictive covenants referenced or set forth
in Section 7 and repayment pursuant to this Section. If Executive violates or is
in breach of any said restrictive covenants, then (a) Executive shall not be
entitled to any further separation payments and benefits under this Agreement,
(b) Executive shall be obligated to immediately return to the Company any
separation payments and the value of any separation benefits previously received
hereunder, and (c) Executive shall have no further rights or entitlements under
this Agreement. This Section shall not in any manner supersede or limit any
other right the Company may have to enforce or seek legal or equitable relief
with respect to a violation or breach by Executive of any of said restrictive
covenants.

 

6.3                               Section 409A Delayed Payment Requirements. 
Notwithstanding any provision to the contrary in this Agreement or in any
employee plan or other agreement, plan, policy or program of the Company, any
payment otherwise required to be made to Executive on account of his separation
from service (including, without limitation, payments and benefits payable under
Section 5.1), to the extent such payment is properly treated as deferred
compensation subject to Section 409A of the Code and the regulations and other
applicable guidance issued by the Internal Revenue Service thereunder, shall be
delayed until the first business day after the expiration of six months from the
date of the termination of Executive’s employment or, if earlier, the date of
his death.  On the delayed payment date, there shall be paid to Executive (or
his estate, as the case may be) in a single cash payment an amount equal to the
aggregate amount of the payments delayed pursuant to the preceding sentence.

 

7.                                      Restrictive Covenants.

 

7.1                               Nondisclosure of Confidential Information;
Intellectual Property. The Executive is a party to and bound by an Assignment of
Rights, Confidentiality and Non-Disclosure Agreement that was made with the
Company on April 11, 2011 (the “Confidentiality Agreement”). The Executive
shall, during and after his employment by the Company, remain bound by and shall
comply with the Confidentiality Agreement as if the provisions of the
Confidentiality Agreement were incorporated in this Agreement. The Company’s
rights to enforce the covenants contained in this Section 7 shall extend to the
enforcement of the Executive’s covenants and obligations under the
Confidentiality Agreement.

 

7.2                               Duty to Return Company Documents and
Property.  Upon the termination of Executive’s employment with the Company for
any reason, Executive shall immediately return and deliver to the Company any
and all papers, books, records, documents, memoranda and manuals, e-mail,
electronic or magnetic recordings or data, including all copies thereof,
belonging to the Company or any of its subsidiaries or relating to the business
of the Company or any of its subsidiaries, in Executive’s possession, whether
prepared by Executive or others. If at any time after the termination of
employment, Executive determines that he has any trade secrets or other
confidential information belonging to the Company or any of its subsidiaries in
his possession or control, Executive shall immediately return to the Company all
such trade secrets and other confidential information, including all copies and
portions thereof.

 

6

--------------------------------------------------------------------------------


 

7.3                               Non-Solicitation. During the period of
Executive’s employment or other service with the Company and, thereafter, during
the Restricted Period (as defined below), Executive shall not, without the prior
written consent of the Company, directly or indirectly: (a) solicit, request,
advise, entice, persuade, induce, offer to employ, or hire any employee,
consultant, or independent contractor employed by or working on behalf of the
Company or any of its subsidiaries at any time during the one-year period prior
to the Executive’s termination of employment with the Company to leave the
Company or any of its subsidiaries or to engage in any activity which, were it
done by the Executive, would violate the terms of this Agreement; or
(b) solicit, request, advise, entice, persuade or induce any individual or
entity, including but not limited to any customer, supplier, vendor, investor,
equity or financing source, or other contracting party of the Company or any of
its subsidiaries, to terminate, reduce or refrain from continuing or renewing
their present or prospective contractual or business relationship with the
Company or any of its subsidiaries. Upon request, Executive will execute a
standard form of Company non-solicitation agreement, as in effect from time to
time for executives generally, which shall apply in addition to and not in lieu
of the covenants contained in this Agreement (it being understood that, in the
event of any inconsistency, the provisions of this Agreement shall govern). For
the purposes of this Agreement (including Sections 7.3 and 7.4), the term
“Restricted Period” means the 6-month period following the date on which the
Executive’s employment terminates or, if the Executive’s employment terminates
after a Change in Control, the 12-month period following the date of such
termination of employment, it being understood and agreed that, for purposes of
determining the Restricted Period, the Executive will not be deemed to have
terminated employment until the expiration of any applicable notice period.

 

7.4                               Non-Competition Restrictions. During the
period of Executive’s employment or other service with the Company and,
thereafter, during the Restrictive Period (as defined in 7.3 above), Executive
shall not, directly or indirectly, without the prior written consent of the
Company, engage in, become financially interested in, be employed by, render any
consultation or business advice with respect to, or have any connection with,
any business engaged in the research, development, testing, design, manufacture,
sale, lease, marketing, utilization or exploitation of any products or services
which are designed for the same purpose as, are similar to, or are otherwise
competitive with, products or services of the Company or any of its
subsidiaries, in any geographic area where, during the period of his employment
with the Company or any subsidiary or at the time of the termination of his
employment or other service with the Company and its subsidiaries, as the case
may be, the business of the Company or any of its subsidiaries was being
conducted or was proposed to be conducted in any manner whatsoever; provided,
however, that Executive’s mere purchase or holding, for investment purposes, of
securities representing less than 3% of the outstanding value or voting interest
of a publicly traded company shall not be deemed to be a violation of the
provisions of this paragraph.

 

7

--------------------------------------------------------------------------------


 

7.5                               Non-Disparagement. The Executive shall, after
his employment with the Company has terminated, refrain from any action that
could reasonably be expected to harm the reputation or goodwill of the Company,
its subsidiaries, affiliates and any shareholder holding more than 5% of the
Company’s voting securities, including, without limitation, making derogatory
comments about the character or ability of the Company or its directors,
officers, employees, shareholders, agents or representatives.

 

7.6                               Remedies. It is intended that, in view of the
nature of the Company’s business, the restrictions contained in Sections 7.1
through 7.5, are considered reasonable and necessary to protect the Company’s
legitimate business interests and that any violation of these restrictions would
result in irreparable injury to the Company.  In the event of a breach or a
threatened breach by Executive of any restrictive covenant contained herein, the
Company shall be entitled to a temporary restraining order and injunctive relief
restraining Executive from the commission of any breach, and to recover the
Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the restoration and other
remedies specified in this Agreement and/or the recovery of money damages,
attorneys’ fees, and costs.  These covenants and restrictions shall each be
construed as independent of any other provisions in the Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and restrictions.

 

7.7                               Severability.  Should a court determine that
any paragraph or sentence, or any portion of a paragraph or sentence of this
Section 7 is invalid, unenforceable, or void, this determination shall not have
the effect of invalidating or validating the remainder of the paragraph,
sentence or any other provision of this Section 7.  Further, it is intended that
the court should construe this Section 7 by limiting and reducing it only to the
extent necessary to be enforceable under then applicable law.

 

8.                                      Claw Back Requirements.  The Executive
acknowledges that the Company will adopt a claw back policy having the terms
described in Exhibit B hereto, under which the Board or the Compensation
Committee may require the Executive to reimburse the Company for the amount of
any incentive compensation paid to him, cause the cancellation of outstanding
incentive compensation awards, and seek reimbursement of any gains otherwise
realized by him in respect of the exercise or settlement of any such awards. The
Executive further acknowledges that the Company may adopt another claw back
policy or policies applicable to its most senior executives generally if and to
the extent required by the Dodd-Frank claw back requirements, stock exchange
listing requirements or other applicable law in effect from time to time.  The
Executive specifically authorizes the Company to withhold from his future wages
any amounts that may become due under this provision. This Section 8 shall
survive the termination of this Agreement for a period of three years.

 

9.                                      Assignment. The services and duties to
be performed by Executive hereunder are personal and may not be assigned.  This
Agreement shall be binding upon and inure to the benefit of the Company, its
successors and assigns and Executive and his heirs and representatives. Company
may assign this Agreement to a successor in interest, provided that any such
assignee affirmatively adopts and agrees to fulfill all obligations to Executive
hereunder.

 

8

--------------------------------------------------------------------------------


 

10.                               No Impediment to Agreement.  Executive
covenants that, except as otherwise disclosed herein, he is not, as of the date
hereof, and will not be, during the period of his employment hereunder, employed
under contract, oral or written, by any other person, firm or entity, and is not
and will not be bound by the provisions of any other restrictive covenant or
confidentiality agreement, and is not aware of any other circumstance or
condition (legal, health or otherwise), which, in any such case, would
constitute an impediment to, or restriction upon, his ability to enter into this
Agreement and to perform the duties and responsibilities of his employment
hereunder.

 

11.                               Governing Law and Choice of Forum. This
Agreement shall be governed by the laws of the State of New York, excluding its
conflict of law rules.  The parties agree that all claims shall be brought
exclusively in a state or federal court located in New York, New York and that
there is a sufficient nexus to do so.

 

12.                               Indemnification. To the extent permitted by
its Certificate of Incorporation and By-laws and subject to applicable law, the
Company will indemnify, defend and hold Executive harmless from and against any
claim, liability or expense (including reasonable attorneys’ fees) made against
or incurred by him as a result of his employment with the Company or any
subsidiary or other affiliate of the Company, including service as an officer or
director of the Company or any subsidiary or other affiliate of the Company.

 

13.                               Withholding. All payments made by Company to
or for the benefit of Executive in connection with his employment shall be
subject to applicable tax withholding.

 

14.                               Section 409A.  Anything in this Agreement to
the contrary notwithstanding:

 

(a)                                                   It is intended that any
amounts payable under this Agreement will either be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject the Executive to payment of any additional tax penalty or
interest imposed under Section 409A, and this Agreement will be interpreted on a
basis consistent with such intent.  References to Termination Date or
termination of employment herein mean a termination of employment that
constitutes a Separation from Service within the meaning of Section 409A.

 

(b)                                                   To the extent that the
reimbursement of any expenses or the provision of any in-kind benefits under
this Agreement is subject to Section 409A, (i) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided during any one
calendar year shall not affect the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year
(provided that this clause (i) will not be violated with regard to expenses
reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect); (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year following the calendar
year in which such expense is incurred; and (iii) the Executive’s right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

9

--------------------------------------------------------------------------------


 

(c)                                                    Whenever payments under
this Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(d)                                                   To the extent any amount
payable to the Executive is subject to his entering into a release of claims
with the Company and any such amount is a deferral of compensation under
Section 409A and which amount could be payable to the Executive in either of two
taxable years, and the timing of such payment is not subject to terms and
conditions under another plan, program or agreement of the Company that
otherwise satisfies Section 409A, such payments shall be made or commence, as
applicable, on January 15 (or any later date that is not earlier than eight days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.

 

15.                               Severability. In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

 

16.                               Counterparts.  This Agreement may be executed
in separate counterparts, each of which will be an original and all of which
taken together shall constitute one and the same agreement, and any party hereto
may execute this Agreement by signing any such counterpart.

 

17.                               Amendment or Waiver.  No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement.  No course of dealing
between the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company in exercising any right
hereunder shall operate as a waiver of such right.  No waiver, express or
implied, by a party of any right or any breach by the other party shall
constitute a waiver of any other right of such party or breach by such other
party.

 

18.                               Notices.  Any notice or other communication
made or given in connection with this Agreement may be given by counsel, shall
be in writing, and, if to a party, shall be deemed to have been duly given when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by electronic mail or
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to a party at his or its address set forth below
or at such other address or such facsimile number as a party may specify by
notice to the other party:

 

10

--------------------------------------------------------------------------------

 


 

To the Executive:

 

David Stehlin

[redacted]

 

With a simultaneous copy to:

 

David Clouston

Sessions Fishman Nathan & Israel LLC

Founders Square

900 Jackson St, Suite 440

Dallas, TX  75202

 

To the Company:

 

MRV Communications, Inc.
20415 Nordhoff Street
Chatsworth, CA  91311
Attn: Chairman of the Board of Directors

 

With a simultaneous copy to:

 

Steven Suzzan, Esq.
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103

 

19.          Entire Agreement.  This Agreement and, as set forth herein, the
Confidentiality Agreement, contain the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any prior and/or
contemporaneous understandings, agreements or representations, written or oral,
relating to the subject matter hereof.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Kenneth Traub

 

 

Kenneth Traub

 

 

Chairman of the Board of Directors

 

 

 

 

 

/s/ David Stehlin

 

David Stehlin

 

12

--------------------------------------------------------------------------------